DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 11/24/2020.  As directed by the amendment, claim 1 has been amended, and claim 4 has been cancelled. As such, claims 1-3, 5-18, 36 and 48 are pending in the instant application.
Applicant has amended the title to be more descriptive; the objection to the specification is withdrawn.
Applicant has cancelled claim 4, rendering the objection thereto moot.
Applicant has amended claim 1 to address the statutory double patenting rejection and filed a terminal disclaimer to address the non-statutory double patenting rejection; the double patenting rejections are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 1/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,092,714 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see pages 9-12 of Remarks, filed 11/24/2020, with respect to the subject matter of claim 4, now included in claim 1, have been fully considered and are persuasive. The rejections of the claims in view of the prior art, particularly Wass, have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Raasch on 1/26/2021.

The application has been amended as follows: 
1. Claim 15, line 1, deleted “any one of claims” and inserted ---claim---

Allowable Subject Matter
Claims 1-3, 5-18, 36 and 48 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner agrees with Applicant’s conclusion on pages 11-12 of Remarks that “[n]o portion of the Wass dose counter and, more particularly, the movement detecting member, clearly and unequivocally forms an inverted frustum shape [of a cone],” in as far as, upon pyramidal shape (or perhaps a sideways V, if not considering the missing side as part of the outline). Since there is no motivation, other than improper hindsight, to reconfigure the elements of Wass such that the outline shape resulting from the displacement of portion 70 comprises an inverted frustum of a cone, e.g. as seen in instant Fig. 17 in view of Figs. 5-6--particularly because making arms 72/74 arc shaped would compromise their structural integrity when being pressed down at lugs 92/94 while remaining held up by support columns 88/90--claim 1 is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 2, 3, 5-18, 36 and 48 depend from claim 1 (or its dependent claims) and are considered patentable by virtue of their dependence from claim 1 as well as for the additional features recited by each dependent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785